Title: Thomas Jefferson to Joel Yancey, 10 November 1818
From: Jefferson, Thomas
To: Yancey, Joel


            
              Dear Sir
              Monticello Oct. Nov. 10. 18
            
            When I wrote to you on the 11th of Sep. I confidently hoped to recover my health and strength to be with you long before this. but I am not yet able to go out of the house: and altho’ much recovered, I shall not have strength for the journey until it will be too cold to undertake it. I shall not therefore see you until April. in this case I must pray you to act in all things for the best according to your own judgment, and without waiting to consult me. a first object will be to get the flour down immediately, and the tobo got ready and down as early as possible. what your homespun falls short of clothing for the people must be supplied from mr Robertson’s. I will state below who are to have blankets, and who beds this  year. with respect to the hogs when ready for slaughter, the overseer’s allowance is first taken, then 20. for the negroes, 12 to be kept there for my use and the rest to come here. I suppose those to come here had better be killed there, to give the benefit of the offal to those who raised them, and if our waggon here is necessary to join yours to bring the meat down it shall be at Poplar Forest any day you will name. if y I think you were expecting to begi be able to begin in furnishing us some beeves and muttons for the winter. if you have them to spare, they may come with the waggon. I must pray you to get mr Martin to saw for me the stuff stated on the next page, and to have it hauled home and stowed away in time. I shall carry up Johnny Hemings & his 2. assistants early in the year and they will work there till the fall. I salute you with affectionate esteem & respect
            
              Th: Jefferson
            
          